Case 2:13-cr-20495-PDB-EAS ECF No. 396 filed 06/10/20     PageID.3897   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff/Respondent,
 v.                                               Case No. 13-cr-20495
                                                  District Judge Paul D. Borman
 ERNEST THOMPSON,

       Defendant/Petitioner.

 ______________________________/

                                     ORDER

      (1)    ADOPTING MAGISTRATE JUDGE ELIZABETH
             STAFFORD'S "REPORT AND RECOMMENDATION
             TO DENY ERNEST THOMPSON'S SECOND MOTION
             TO VACATE, SET ASIDE OR CORRECT SENTENCE
             UNDER 28 U.S.C. §2255 (ECF #383)" (ECF #394)

      (2)    DENYING DEFENDANT ERNEST THOMPSON'S
             "COMBINED MOTION AND BRIEF TO VACATE
             CONVICTION AND SENTENCE UNDER 28 U.S.C.
             §2255" (ECF #383)

      (3)    REJECTING DEFENDANT'S "OBJECTIONS TO
             REPORT AND RECOMMENDATION" (ECF #395)

      (4)    DENYING A CERTIFICATE OF APPEALABILITY

       On February 14, 2020 the United States Court of Appeals for the Sixth

 Circuit, pursuant to movant Ernest Thompson's 28 U.S.C. §2244 Motion, ordered




                                        1
Case 2:13-cr-20495-PDB-EAS ECF No. 396 filed 06/10/20        PageID.3898    Page 2 of 5




 this Court to consider a second or successive motion to vacate, set aside, or correct

 his sentence. Case No. 19-2087, Document 8-1, 2020 U.S. App. LEXIS 4855.

       On March 3, 2020 Defendant filed his Second Motion in this Court to vacate

 conviction and sentence pursuant to 28 U.S.C. §2255 (ECF #383). On March 27,

 2020, the Government field a Response (ECF #386). On April 20, 2020 Defendant

 filed a Reply (ECF #391).

       This Court referred Defendant's §2255 Motion to Magistrate Judge

 Elizabeth Stafford for a Report and Recommendation (R&R) under 28 U.S.C.

 §636(b)(1)(B) (ECF #392).

       On April 27, 2020 Magistrate Judge Stafford issued a "Report and

 Recommendation to Deny Defendant's Second Motion to Vacate, Set Aside or

 Correct Sentence Under 28 U.S.C. §2255 (ECF #383)." On May 11, 2020

 Thompson filed Objections to the R&R (ECF #395).

       This case involves a plan by individuals to rob a pharmaceutical van

 delivering controlled substances. Defendant Ernest Thompson supplied the

 firearm that was brandished by an accomplice to seize the driver's keys to the van

 which was then driven to Thompson's residence to divide up the contents of the

 van. Thompson also served as a look-out during the robbery.

       The second superseding indictment charged Thompson in nine counts. He

 pled guilty to Count One: Hobbs Act Conspiracy to Commit Interference with

                                           2
Case 2:13-cr-20495-PDB-EAS ECF No. 396 filed 06/10/20         PageID.3899    Page 3 of 5




 Commerce by Robbery, 18 U.S.C. §1951(a); Count Three: Brandishing a Firearm

 During and in Relation to a Crime of Violence, 18 U.S.C. §924(c), and Count

 Nine: Felon in Possession of a Firearm, 18 U.S.C. §922(g)(1).

       The focus of Defendant's Motion is on his Count Three plea conviction and

 his sentence under the penalty provision, 18 U.S.C. §924(c)(1)(A)(ii), which states

 upon conviction of a crime of violence, if the firearm is brandished, the defendant

 must be sentenced to a term of imprisonment of not less than seven years.

       Defendant Thompson contends that the Supreme Court decision in United

 States v. Davis, 139 S.Ct. 2319 (2019) supports his request to vacate his conviction

 and sentence on Count Three, the 924(c) Count, asserting that his conviction was

 based on the residual clause, 924(c)(3)(B), not the elements clause, §924(c)(3)(A).

 In Davis, the Supreme Court held the residual clause was unconstitutionally vague.

       The Government contends that the record is clear that Thompson's

 conviction was based upon applying the Pinkerton theory of liability through the

 elements clause. The Government Response to this 2255 Petition asserted that:

              Thompson's 924(c) conviction does not rely on the
              residual clause; rather, his conviction is predicated on a
              crime of violence under the elements clause in
              924(c)(2)(A), namely the substantive offense of Hobbs
              Act robbery.

 (Government Response, ECF #386, Page ID 3831). The Government Response

 further notes that during Thompson's Rule 11 plea colloquy, the Government

                                           3
Case 2:13-cr-20495-PDB-EAS ECF No. 396 filed 06/10/20        PageID.3900      Page 4 of 5




 summarized the 924(c) charge under Count Three as "brandishing a firearm during

 and in relation to a crime of violence under the theory of Pinkerton, the Defendant

 is liable for the acts of his co-conspirators that are reasonably foreseeable." (ECF

 #386, Page ID 3832) (emphasis in original).

       Magistrate Judge Stafford concluded that Thompson's reliance on Davis is

 misplaced because his conviction on Count Three arose under the elements clause.

 This Court concurs with Magistrate Judge Stafford's R&R, and adopts it in full.

       This Court concludes that the decision in United States v. Davis, does not

 apply to this case because the underlying predicate offense for his 924(c)

 conviction was the elements clause offense of a substantive Hobbs Act robbery --

 924(c)(3)(A). Thus his conviction and sentence are supported by the Pinkerton

 theory of liability. Pinkerton v. United States, 328 U.S. 640, 645-648 (1946).

 Pinkerton is a doctrine about guilt stage liability -- and here because Defendant

 pled guilty to this crime of violence pursuant to the elements clause of 924(c), he

 was subject to being convicted and sentenced under §924(c)(1)(A)(ii) to not less

 than seven years in prison.

       Accordingly the Court:

       (1)    Adopts Magistrate Judge Elizabeth Stafford's "Report and

              Recommendation to Deny Ernest Thompson's Second Motion to




                                           4
Case 2:13-cr-20495-PDB-EAS ECF No. 396 filed 06/10/20   PageID.3901   Page 5 of 5




             Vacate, Set Aside or Correct Sentence Under 28 U.S.C. §2255 (ECF

             #383)" (ECF #394).

       (2)   Denies Defendant Ernest Thompson's "Combined Motion and Brief to

             Vacate Conviction and Sentence Under 28 U.S.C. §2255" (ECF

             #383).

       (3)   Rejects Defendant's "Objections to Report and Recommendation"

             (ECF #395) .

       (4)   Denies a Certificate of Appealability.

       SO ORDERED.

 DATED: June 10, 2020                  s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                         5
